DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

      Claims 1-2, 5-9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by EP2637486.  Regarding claim 1, EP2637486 discloses a modular lighting device 1 for countersunk fitting into an opening in a ceiling or a wall (para. # 18), the modular lighting device 1 comprising: a plate 13 for receiving a lamp fitting (recessed light 1 includes built-in luminaire, see para. #’s 1 and 18); at least three mounting brackets (19, 21. 23); and a locking ring 41 for restraining said mounting brackets to the plate 13 (para. number 56), wherein the modular lightning device 1 is configured such that the modular lightning device can be fitted to different sized openings via radial adjustment of the mounting brackets (adjustable via screw 55 and expanding pins 85 and 87, see para. # 56).
Regarding claim 2, the modular lighting device according to claim 1, wherein each mounting bracket (19, 21, 23) comprises a foot (25, 25’, 25’’) configured for mechanically engaging with a first surface of the wall/ceiling (fig. 2).
Regarding claim 5, the modular lighting device according to claim 1, wherein each mounting bracket (19, 21, 23) comprises a first elongated slot (33, 35, 37) provided in a first section of the mounting bracket (figures 1-2), said first slot enabling the radial adjustment of each mounting bracket (adjustable via movement of protrusions 69 in the slots).
Regarding claim 6, the modular lighting device according to claim 5, wherein the locking ring 41 is configured for receiving the first section (85 and 87, fig. 2) of each mounting bracket such that each mounting bracket is movably attached to the modular lightning device (see arrow 67 in figure 1) .
Regarding claim 7, the modular lighting device according to claim 1, wherein the locking ring 41 comprises an indentation (indentation is where detail 43 is located, see figures 1-2) for each mounting bracket, said indentation in combination with the plate 13 defining an opening for receiving the mounting bracket (figures 1-2).
Regarding claim 8, the modular lighting device according to claim 1, wherein the locking ring 41 is configured for receiving one or more second fastening elements 55 for restraining the mounting brackets (19, 21, 23) to the plate 13, wherein said second fastening elements 55 mechanically engage with the locking ring, the mounting bracket, and the plate (figures 1-2).
Regarding claim 9, the modular lighting device according to claim 8, wherein the second fastening elements 55 are accessible through the opening in the wall/ceiling, such that the mounting brackets may be radially adjusted when facing the first surface of the wall/ceiling (see fig. 2, accessible through bottom of the recessed light).
Regarding claim 11, the modular lighting device according to claim 1, wherein the modular lightning device 1 is configured to fit different wall/ceiling thicknesses (brackets 19, 21 and 23 allows modular light 1 to be attached to an inner wall of the ceiling opening or at different heights behind the opening of different wall or ceiling thicknesses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP2637486 in view of KR20100077069. EP2637486 discloses the claimed invention except for the teaching that the foot of each mounting bracket comprises one or more holes for receiving one or more first fastening elements for fixing the modular lighting device to the wall/ceiling.  
KR20100077069 teaches the foot of each mounting bracket comprises one or more holes for receiving one or more first fastening elements for fixing the modular lighting device to the wall/ceiling (figures 1-2).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the foot of the mounting bracket of EP2637486 to include the foot of each mounting bracket comprises one or more holes for receiving one or more first fastening elements for fixing the modular lighting device to the wall/ceiling as taught by KR20100077069 in order to efficiently secure the recessed light to a wall or ceiling.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP2637486 in view of Martis et al (U.S. patent No. 8,888,332, hereafter referred to as ‘Martis ‘332’.  EP2637486 discloses the claimed invention except for the teaching that the foot of each mounting bracket is configured for attaching one or more magnets such that a diffuser may be removably attached to the modular lighting device.
Martis ‘332 teaches a modular housing configured for attaching one or more magnets 202 such that a lens 200 may be removably attached to the modular lighting device.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the foot of the mounting bracket of EP2637486 to include a magnet for holding a lens or diffuser as taught by Martis ‘332 in order to efficiently hold a lens in the opening of the recessed light of EP2637486.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP2637486. EP2637486 discloses the claimed invention except for the teaching that the second fastening elements comprise one or more butterfly nuts.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to substitute a butterfly nut fasterner for the fastener of EP2637486 since such a modification would have merely been an obvious design choice yielding the predictable results of using different fasteners for efficiently securing the locking ring, mounting bracket and plate of EP2637486 together.
Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875